J-S83008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    PHILLIP CHIPPIE                             :
                                                :
                       Appellant                :   No. 389 WDA 2018

           Appeal from the Judgment of Sentence February 14, 2018
              In the Court of Common Pleas of Somerset County
             Criminal Division at No(s): CP-56-SA-0000078-2016


BEFORE: PANELLA, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.:                                 FILED JUNE 19, 2019

       Phillip Chippie appeals from the order finding him guilty of violating a

Windber borough ordinance, at a de novo hearing in the Court of Common

Pleas of Somerset County. This decision followed his previous conviction in

magisterial district court. Chippie challenges the weight of the evidence. We

affirm.

       On November 18, 2016, the magisterial district court found Chippie

guilty of violating Windber Borough Ordinance 2012-5.1 Chippie timely

appealed to Common Pleas Court.                The court granted Chippie multiple

continuances to enable him to comply with the ordinance. Finally, on February


____________________________________________


1Ordinance 2012-5 prohibits, inter alia, the accumulation, or deposit of items
or articles defined as junk or trash on a private premise visible from a private
way or adjoining properties. See Trial Court Opinion, 8/23/18, at 1.
J-S83008-18


14, 2018, after a hearing on February 2, 2018, the trial court again found

Chippie guilty of violating the ordinance. See Order, 2/14/18. The court’s

decision was based on testimony at trial, and various photographs entered

into evidence without objection, including some taken immediately before

trial. The photographs showed numerous items of debris (along with some

other items of arguable value) still strewn across Chippie’s property. The trial

court sentenced Chippie to pay the costs of prosecution, the costs of the

appeal to the trial court, and a fine of $250.00. See Order, 2/14/18.

       Chippie timely appealed to this Court. In this appeal, Chippie challenges

the weight of the evidence.2 See Appellant’s statement of errors, 7/20/18, at

II, 9(a) (at unnumbered page two); see also Pa.R.A.P. 1925(b). The trial

court filed a statement in accordance with Rule 1925(a).       See Trial Court

Opinion, 8/23/18; see also Pa.R.A.P. 1925(a).

       Chippie presents one question for our review on appeal:

       I. Whether the trial court erred in finding the Appellant guilty of
       the ordinance violation because the weight of the evidence did not
       support a finding of guilt?

Appellant’s Brief, at 3.



____________________________________________


2 In his statement of errors, Chippie raised two additional issues. See
Statement of [Errors], 7/20/18, at unnumbered page three. However, on
appeal he fails to develop an independent argument for either issue. He
continues to assert that he made substantial progress in removing items from
his premises. See Appellant’s Brief, at 7. However, he fails to develop a
specific legal argument supported by pertinent authority. We deem both
additional claims abandoned.

                                           -2-
J-S83008-18


      Our standard of review for an appeal from a summary conviction is well

settled:

      Our standard of review from an appeal of a summary conviction
      heard de novo by the trial court is limited to a determination of
      whether an error of law has been committed and whether the
      findings of fact are supported by competent evidence. The
      adjudication of the trial court will not be disturbed on appeal
      absent a manifest abuse of discretion.

Commonwealth v. Marizzaldi, 814 A.2d 249, 251 (Pa. Super. 2002)

(citations and internal quotation marks omitted).


      Chippie challenges the weight of the evidence supporting his conviction.

We initially note that this challenge has been waived. It is well-settled that an

appellant must preserve a challenge to the weight of the evidence with the

trial court by raising it in a motion for a new trial. See Commonwealth v.

Griffin, 65 A.3d 932, 938 (Pa. Super. 2013). This can be presented in a

written motion, before sentencing; orally, at sentencing; or in a post-sentence

motion. See Pa.R.Crim.P. 607(A)(1)-(3).
     We recognize that our case law has allowed review of weight challenges

that were not initially presented to the trial court under circumstances similar

to here. See Commonwealth v. Dougherty, 679 A.2d 779, 784-785 (Pa.

Super. 1996). However, this jurisprudence was abrogated when the rules of

criminal procedure were re-numbered and amended on March 1, 2000. See

Commonwealth v. Washington, 825 A.2d 1264, 1266 (Pa. Super. 2003).

      While Chippie was procedurally barred from filing a post sentence

motion under Rule 720(D), this does not remove his responsibility to preserve


                                      -3-
J-S83008-18


a weight challenge with the trial court through the other two methods

permitted to raise a motion for a new trial. See id. (”The present rule clearly

requires that [a weight claim] be raised initially by a motion to the trial court”).

Here, Chippie failed to raise his weight challenge before the trial court. Thus,

he has waived this issue for our review.

      Even if this argument was preserved, it would not merit relief.

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court's determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000) (citations

omitted). Further,

      [t]he essence of appellate review for a weight claim appears to lie
      in ensuring that the trial court’s decision has record support.
      Where the record adequately supports the trial court, the trial
      court has acted within the limits of its discretion.

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. A new trial should not be granted because of a mere
      conflict in the testimony or because the judge on the same facts
      would have arrived at a different conclusion. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.

      An appellate court’s standard of review when presented with a
      weight of the evidence claim is distinct from the standard of review

                                       -4-
J-S83008-18


       applied by the trial court. Appellate review of a weight claim is a
       review of the exercise of discretion, not of the underlying question
       of whether the verdict is against the weight of the evidence.

       To successfully challenge the weight of the evidence, a defendant
       must prove the evidence is so tenuous, vague and uncertain that
       the verdict shocks the conscience of the court.

Commonwealth v. Windslowe, 158 A.3d 698, 712 (Pa. Super. 2017),

appeal denied, 171 A.3d 1286 (Pa. 2017) (citations and internal quotation

marks omitted).

       On review of this appeal, we conclude that Chippie has failed to prove a

manifest abuse of discretion by the trial court. Chippie argues chiefly that

“only items found to have no value can render a finding of guilt under the

ordinance.” Appellant’s Brief, at 7. Chippie offers no pertinent authority in

support of his mere bald assertion. Instead, he maintains, self-servingly, that

the things on his property “do have value[.]” Id. at 10.

       However, he fails to develop an argument in support of this claim, other

than by noting he painted several items, such as pumpkin figurines, a statue

of an owl and similar statuettes apparently used as decorative ornaments.

See N.T. Trial, 2/02/18, at 32; see also Defendant’s Exhibit A.3 He baldly




____________________________________________


3As Chippie notes, the transcript is incorrectly dated March 14, 2018, which
post-dates both the trial and the order. See Appellant’s Brief, at 6.




                                           -5-
J-S83008-18


asserts that he has made “substantial progress” in cleaning up the premises.4

Appellant’s Brief, at 7.

       The trial court concluded that while Chippie had made efforts to comply

with the ordinance by the removal of lumber and other items, the most recent

photographs taken just before trial demonstrated that Chippie still had debris

and numerous items in violation of the ordinance spread across the upper part

of his property.

       On independent review, we find that the trial court’s conclusions are

supported by the evidence of record, most notably the photographs taken

immediately before trial, and admitted into evidence without objection, as well

as the testimony of the borough code officer. See N.T. Trial, 2/02/18, at 18.

The photographs confirm that even after Chippie’s partial attempts at clean-

up, portions of his property were still covered with numerous items of limited

or questionable value, including bicycle parts, rain or snow soaked cardboard

boxes, a rusting file drawer, random pieces of lumber, a wooden pallet,

multiple barrels, buckets, baskets, and gasoline containers.

       On appeal, Chippie maintains that because the trial court erred in not

finding that the objects on his property do have value, we should reverse the

decision of the court.        See Appellant’s Brief, at 10.   However, Chippie




____________________________________________


4 Chippie also testified that his clean-up efforts were inhibited by several
adverse medical conditions. See N.T. Trial, at 30-31.

                                           -6-
J-S83008-18


misapprehends our standard of review.        It is not our role to re-weigh the

evidence presented to the trial court.

      Rather, under our standard of review, appellate review of a weight claim

is a review of the exercise of discretion, not of the underlying question of

whether the verdict is against the weight of the evidence. See Windslowe,

158 A.3d at 712. Here, we find no abuse of discretion, let alone a manifest

abuse.   Appellant’s weight claim does not merit relief.       The trial court

concluded that even if some of the items scattered about the property did

have some value, other items described by the testimony and shown by the

photographs, did not. The court concluded “offending items remain[ed]” on

the property. See Trial Court Opinion, at 3. The trial court properly applied

the law, and its findings are supported by competent evidence. Its verdict

does not shock the conscience of this Court. Accordingly, we will not disturb

the adjudication of the trial court.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2019




                                       -7-